        Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 1 of 27



 1   GUTRIDE SAFIER LLP
     SETH A. SAFIER (State Bar No. 197427)
 2   MARIE A. MCCRARY (State Bar No. 262670)
     100 Pine Street, Suite 1250
 3
     San Francisco, CA 94111
 4   Telephone: (415) 336-6545
     Facsimile: (415) 449-6469
 5
     Attorneys for Plaintiffs
 6
 7                              UNITED STATES DISTRICT COURT FOR THE

 8                                NORTHERN DISTRICT OF CALIFORNIA

 9                                         SAN FRANCISCO
10
11    SHERRI SNOW, ANTHONY PICENO and                     CASE NO.
      LINDA CONNER, as individuals, on behalf of
12    themselves, the general public and those simi-
      larly situated,                                     CLASS ACTION COMPLAINT FOR
13                                                        VIOLATION OF THE CALIFORNIA
         Plaintiffs,                                      CONSUMERS LEGAL REMEDIES
14                                                        ACT; FALSE ADVERTISING; FRAUD,
15                                                        DECEIT, AND/OR MISREPRESEN-
                       v.                                 TATION; UNFAIR BUSINESS PRAC-
16                                                        TICES; UNJUST ENRICHMENT;
      EVENTBRITE, INC.,                                   BREACH OF CONTRACT; and CON-
17                                                        VERSION
         Defendant.
18                                                        JURY TRIAL DEMANDED
19
20

21
22
23
24
25
26
27
28

                                                    -1-
                                           Class Action Complaint
        Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 2 of 27



 1                                            INTRODUCTION

 2          1.      Plaintiffs Sherri Snow, Anthony Piceno and Linda Conner, by and through their

 3   counsel, bring this class action against Defendant Eventbrite, Inc. to seek redress for Defendant’s

 4   deceptive practices relating to its sale of live events tickets and its refusal to provide refunds for

 5   live events that have been canceled, rescheduled and/or postponed.

 6          2.      Eventbrite sold event tickets to Plaintiffs and Class Members. Eventbrite assured

 7   customers that refunds would be issued “in accordance with all applicable local, state, provincial,

 8   national and other laws, rules and regulations.” Eventbrite further assured all customers that

 9   California law applied to all ticket purchases.

10          3.      Section 22507 of California’s Business and Professions Code, which applies to all

11   Eventbrite ticket purchases, requires that the “ticket price of any event which is canceled,

12   postponed, or rescheduled shall be fully refunded to the purchaser by the ticket seller upon

13   request.” After the coronavirus outbreak forced the cancelation or postponement of most large

14   events and public gatherings, Eventbrite has consistently refused to allow for refunds for

15   canceled, postponed and/or rescheduled events, including when events are “indefinitely”

16   postponed.

17          4.      Instead, Eventbrite has tried to shift responsibility to event organizers, allowing

18   them to refuse refunds for cancellations, postponements and rescheduled events. At best,

19   Eventbrite has urged some organizers to “make good” when events are canceled, postponed

20   and/or rescheduled. This “make good” requirement only appears to apply to event tickets: (i) that

21   were purchased before March 15th; and (ii) were scheduled to take place between March 15,

22   2020 and May 15, 2020. All later purchases and later scheduled events that are canceled,

23   postponed and/or rescheduled due to Covid-19 restrictions are not even covered by Eventbrite’s

24   “make good” policy.

25          5.      Finally, even for those event tickets that the “make good” policy applies, the

26   policy has unlawful limitations. For example, Eventbrite will not provide refunds where

27   organizers “are offering an alternate form of accommodation (e.g., future tickets, credit),” no

28   matter when in the future the event might occur or how much or when the credit might apply

                                                        -1-
                                               Class Action Complaint
        Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 3 of 27



 1   (emphasis added). (https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrites-

 2   organizer-refund-policy-requirements?lg=en_US.)

 3          6.      Plaintiffs bring this action on behalf of themselves, a class of similarly situated

 4   individuals who have not been provided refunds for the ticket purchase price, including fees and

 5   costs, for canceled, postponed or rescheduled events, and the general public. In light of the

 6   coronavirus outbreak, Defendant has refused to provide refunds for these ticket sales. Defendant

 7   has quietly sought to force its buyers to endure the financial losses that Defendant would suffer in

 8   the entirely foreseeable scenario that world occurrences would cause the simultaneous

 9   cancellation and/or postponement of numerous public events.

10          7.      Plaintiffs seek an order against Defendant awarding damages, injunctive relief and

11   restitution and requiring Defendant to, among other things: (1) to comply with its policies and

12   applicable law, as set forth in detail below; (2) require Defendant to offer refunds to any Class

13   member who purchased a ticket to any event that has been canceled, postponed or rescheduled;

14   and (3) pay damages and restitution to Plaintiffs and Class members.

15                                                PARTIES

16          8.      Sherri Snow is, and at all times alleged in this Class Action Complaint was, an

17   individual and a resident of Lancaster, California.

18          9.      Anthony Piceno is, and at all times alleged in this Class Action Complaint was, an

19   individual and a resident of Moreno Valley, California.

20          10.     Linda Conner is, and at all times alleged in this Class Action Complaint was, an

21   individual and a resident of Citrus Heights, California.

22          11.     Defendant Eventbrite, Inc. (“Eventbrite” or “Defendant”) is a Delaware

23   corporation headquartered in San Francisco, California. Defendant maintains its principal place of

24   business at 155 5TH Street, Floor 7, San Francisco, CA 94103. Eventbrite, directly and through

25   its agents, has substantial contacts with and receives substantial benefits and income from and

26   through the United States and/or State of California.

27                          JURISDICTION, VENUE, APPLICABLE LAW

28          12.     This Court has subject matter jurisdiction over this action pursuant to the Class

                                                       -2-
                                             Class Action Complaint
        Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 4 of 27



 1   Action Fairness Act, 28 U.S.C. Section 1332(d)(2)(A) because: (i) there are 100 or more class

 2   members, and (ii) there is an aggregate amount in controversy exceeding $5,000,000, exclusive of

 3   interest and costs.

 4          13.     This Court has supplemental jurisdiction over any state law claims pursuant to 28

 5   U.S.C. Section 1367.

 6          14.     The injuries, damages and/or harm upon which this action is based, occurred or

 7   arose out of activities engaged in by Defendant within, affecting, and emanating from, the State

 8   of California. Defendant regularly conducts and/or solicits business in, engages in other persistent

 9   courses of conduct in, and/or derives substantial revenue from services provided to persons in the

10   State of California. Defendant has engaged, and continues to engage, in substantial and

11   continuous business practices in the State of California. Defendant’s wrongful acts and omissions

12   occurred in California and were carried out and directed from Defendant’s California

13   headquarters by California personnel over California technological infrastructure.

14          15.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

15   substantial part of the events or omissions giving rise to the claims occurred in the state of

16   California, including within this District.

17          16.     In its Terms of Service Agreement (the “Terms”), Defendant provides: “Eventbrite

18   is based in San Francisco, California, and any legal action against Eventbrite related to our

19   Services and that is not precluded by the arbitration provisions in these Terms must be filed and

20   take place in San Francisco. Thus, for any actions not subject to arbitration, you and Eventbrite

21   agree to submit to the personal jurisdiction of the federal or state courts (as applicable) located in

22   San Francisco County, California.”

23          17.     Defendant’s Terms further provides that the Terms are “a legally binding

24   agreement between you and Eventbrite governing your access to and use of the Services and

25
26
27
28

                                                       -3-
                                              Class Action Complaint
         Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 5 of 27



 1   setting out your rights and responsibilities when you use the Services.”1

 2          18.     The Terms later state: “These Terms are governed by the laws of the State of

 3   California, without regard to its conflict of laws rules. These laws will apply no matter where in

 4   the world you live.”

 5          19.     In accordance with California Civil Code Section 1780(d), Plaintiffs concurrently

 6   file herewith declarations establishing that they, respectively, purchased concert tickets from

 7   Eventbrite in Lancaster, Citrus Heights and/or Moreno Valley, California. (Plaintiffs’ declarations

 8   are attached hereto as Exhibit A.)

 9          20.     Plaintiffs accordingly allege that jurisdiction and venue are proper in this Court.

10                                  SUBSTANTIVE ALLEGATIONS

11          21.     Eventbrite is an online seller of event tickets. Eventbrite acts as the agent to those

12   who host events, such as promoters, venues, teams, and artist representatives (collectively,

13   “organizers”). Eventbrite processes more than 300 million ticket sales each year.

14          22.     Eventbrite processes sales to events hosted all over the United States. In addition

15   to the ticket price, Eventbrite charges consumers service fees, processing fees and other fees to

16   purchase and use event tickets.

17   Defendant’s Policies for Providing Refunds Are Unfair and Unlawful

18          23.     Eventbrite permits event organizers to set their own refund policies. However, not

19   all organizers set a refund policy, which, accordingly to Eventbrite, means “it’s likely that the

20   organizer may not be granting refunds.”

21   (https://www.eventbrite.com/support/articles/en_US/How_To/can-i-get-a-refund?lg=en_US)

22          24.     For those organizers that do set a refund policy, a few organizers chose liberal

23   refund policies—e.g., refunds within [x] days before an event. However, it is much more common

24
25   1
      “Services” means “Eventbrite’s products, features and offerings are available (a) online through
     various Eventbrite properties including without limitation, Eventbrite, Eventbrite Communities,
26
     Eventbrite Music, Eventbrite Venue, Lanyrd, Rally, Ticketea, Ticketfly, Ticketscript Limited, and
27   nvite (“Site(s)”); (b) off platform, including without limitation, RFID, entry management, spon-
     sorship and marketing or distribution services; and (c) through mobile applications, webpages,
28   application programming interfaces, and subdomains (“Applications”).”

                                                       -4-
                                              Class Action Complaint
        Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 6 of 27



 1   that Eventbrite organizers set a “No Refunds” policy, “which means that the event organizer does

 2   not grant refunds for this event.”

 3   (https://www.eventbrite.com/support/articles/en_US/Troubleshooting/understanding-event-

 4   refund-policies?lg=en_US.)

 5          25.     Eventbrite’s FAQ states: “Organizers set their own refund policies, and Eventbrite

 6   makes every effort to honor their refund policy. If you receive an email from the event organizer

 7   saying your refund request was declined, you can’t submit another refund request for that order.”

 8   (https://www.eventbrite.com/support/articles/en_US/Q_A/what-can-i-do-if-my-refund-request-

 9   was-declined?lg=en_US)

10          26.     For all event organizers, Eventbrite purports to set the following minimum

11   requirements for refunds:

12          We understand that refund policies vary depending on the type of event and the Organizer.
            Because of that, we provide flexibility for Organizers to post their own policies with
13
            respect to their events, so long as they meet the following minimum requirements:
14
            (a) Refund policies must be posted on the applicable event page;
15
            (b) “No refund” policies are permissible, but must be clearly identified as such and must
16          otherwise comply with these minimum requirements;
17
            (c) Refund policies (including “no refund” policies) must provide for a refund or other
18          make good for failure to provide the advertised goods and services (e.g., event
            cancellation);
19
            (d) Refund policies must be in accordance with all applicable local, state, provincial,
20          national and other laws, rules and regulations, including all requirements imposed by Card
21          Schemes or Alternative Form of Payment Frameworks (each as defined in the Merchant
            Agreement);
22
            (e) Refund policies must include specific instructions on how to obtain a refund, including
23          how, when and where to direct a refund request;
24          (f) Refund policies may not be changed with respect to purchases made prior to the date of
25          such change and its posting to the applicable event page;

26          (g) Refund policies must set out a specific time frame within which refund requests will
            be responded to, which should not exceed five (5) business days for a first response; and
27
            (h) Refund policies must otherwise be fair and reasonable.
28

                                                     -5-
                                            Class Action Complaint
        Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 7 of 27


             If a refund policy is not posted or does not meet these minimum requirements set forth
 1           above, Eventbrite may (but has no obligation to) modify such refund policy such that it
             meets these minimum requirements. Such modification may take the form of
 2
             prospectively making changes to the Organizer's posted refund policy on the applicable
 3           event page or retroactively applying such changes at the time of a dispute, chargeback
             and/or refund request.
 4
     (https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrites-organizer-
 5   refund-policy-requirements?lg=en_US)
 6           27.     Even when adhered to, Eventbrite’s minimum refund requirements do not comply
 7   with California law, including the lack of a mandatory refund for events that are canceled,
 8   rescheduled, or postponed.
 9           28.     Indeed, in instances where the event is canceled or postponed/rescheduled,
10   Eventbrite feebly suggests customers should contact Eventbrite’s “customer experience team.
11   They can pass your request on to our Trust & Safety team who works to protect the Eventbrite
12   community.”
13           29.     Eventbrite’s requirement that an organizer “make good” for a failure to provide the
14   goods and services is meaningless nonsense, which frustrates the entire policy. Moreover, it only
15   applies to event cancellations and not rescheduled events or postponed events, including
16   indefinitely posted events.
17           30.     Following the outbreak of Covid-19, Eventbrite posted “information on the
18   coronavirus” for attendees. In it, Eventbrite does not even follow its minimum refunds policies,
19   let alone California law. It states:
20
             Events cancelled due to coronavirus
21
             If an event is cancelled by the organizer, your entire purchase—the ticket price and any
22           Eventbrite fees, should be refunded to you by the organizer.
23           If you have questions about whether an event will be cancelled, we suggest connecting
24           with the organizer of this event directly.

25           Postponed events due to coronavirus

26           If an event is postponed by the organizer, we suggest connecting with the organizer of this
             event directly to address your questions about rescheduled dates, possible refunds, or
27           event details.
28
             Event organizers are expected to respond to you within 1 week (2 business days if you
                                                      -6-
                                             Class Action Complaint
         Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 8 of 27


            paid using PayPal).
 1
            Refunds for events due to coronavirus
 2
 3          If you’re concerned about attending an event due to coronavirus, contact the event
            organizer to see what options are available.
 4
            If you want to request a refund, follow the instructions in our Help Center.
 5
     (https://www.eventbrite.com/support/articles/en_US/Troubleshooting/for-event-attendees-
 6
     information-on-the-coronavirus?lg=en_US) (underlining added)
 7          31.     In order to obtain a refund, even for cancelled events, Eventbrite additionally
 8   requires the following:
 9          Submit refund request
10          As a first step, check with your event creator to ask for a refund. If they’re unable to offer
            a refund or an experience of similar value, you can submit a refund request here if:
11
            Your event was cancelled AND
12
13          You purchased your ticket before March 15th AND

14          The event was scheduled to take place between March 15, 2020 and May 15, 2020 AND

15          You paid using some method other than SEPA, iDEAL, or Bancontact.2
16   (https://www.eventbrite.com/support/articles/en_US/Multi_Group_How_To/refund-requirments-
17   for-events-canceled-due-to-covid-19?lg=en_US) (emphasis supplied)

18
     2
19    Plaintiffs understand that this policy was subsequently modified. However, the modifications do
     not cure Defendant’s legal violations. The revised policy is as follows:
20
            • The event is canceled.
21          • The event was scheduled to take place between March 15th, 2020 and June 15th, 2020.
            • You purchased the order before March 15th, 2020.
22          • It has been less than 45 days since the organizer canceled the event.
23
            If you meet these requirements and the organizer says they are unable to issue a refund or
24          offer a similar experience, fill out this form.

25          Due to the high amount of requests, please allow up to 8 weeks to hear back. If approved,
            the funds will arrive in your account within 5 - 7 business days.
26
27   (See https://www.eventbrite.com/support/articles/en_US/Multi_Group_How_To/refund-
     requirements-for-events-canceled-due-to-covid-19?lg=en_US)
28

                                                      -7-
                                             Class Action Complaint
        Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 9 of 27



 1          32.     In other words, even for a cancellation, Defendant does not mandate refunds;

 2   rather, an “experience of similar value” may be provided. Moreover, there is no rationale

 3   regarding the purchase date or even date requirements. Finally, if an event is postponed or

 4   rescheduled, refunds need not be (and are not) provided.

 5          33.     Though it is unclear and misleading, the same appears to be true regarding

 6   Eventbrite’s fees. Eventbrite states: “Eventbrite fees are nonrefundable, so we won't return them

 7   to the ticket buyer when a refund is processed. But there are two exceptions. We will refund the

 8   Eventbrite fees to buyers when an event is cancelled or when the buyer was charged multiple

 9   times in error and requests a refund within 7 days of purchase.” Eventbrite later states that

10   “Refunds will include the ticket price less the Eventbrite fees (which consists of the payment

11   processing fee and the service fee combined).” Still later Eventbrite states, “If an event is

12   cancelled or postponed, refunds will be for the entire purchase—that includes the ticket price and

13   the Eventbrite fees.” (https://www.eventbrite.com/support/articles/en_US/Troubleshooting/is-the-

14   eventbrite-fee-refundable?lg=en_US). This last statement is false, as Eventbrite has refused to

15   refund ticket prices or fees for postponed or rescheduled events.

16          PLAINTIFFS’ EXPERIENCES

17          34.     On or about February 11, 2020, Plaintiff Snow purchased four tickets the Reggae

18   Rise Up Musical Festival to take place in Las Vegas, Nevada. With fees and costs, the four tickets

19   cost Plaintiff approximately $285. The Reggae Rise Up festival was scheduled to take place on

20   April 18 and 19.

21          35.     Eventbrite later informed Plaintiff Snow that, due to the coronavirus outbreak, the

22   Reggae Rise Up festival would be indefinitely “postponed.” Eventbrite, however, would not re-

23   fund the total amount Plaintiff Snow paid for the Reggae Rise Up festival concert tickets.

24          36.     Eventbrite later informed Ms. Snow that the Reggae Rise Up festival was resched-

25   uled for October 24-25, 2020.

26          37.     On March 19, 2020, Plaintiff Snow requested a refund, but her request was denied.

27          38.     On or about January 14, 2020, Plaintiff Piceno purchased tickets to the Barbara

28   Mason concert and dinner to take place in Commerce, California. With fees and costs, the Bar-

                                                       -8-
                                              Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 10 of 27



 1   bara Mason tickets cost Plaintiff Piceno $755.53. The Barbara Mason show was initially sched-

 2   uled to take place on March 23, 2020.

 3          39.     Eventbrite later informed Plaintiff Piceno that, due to the coronavirus outbreak, the

 4   Barbara Mason show would be rescheduled for September 29, 2020. The Eventbrite website cur-

 5   rently shows the Barbara Mason event as being “sold out.”

 6          40.     On or around April 16, 2020, Plaintiff Piceno requested a refund, but his request

 7   was denied.

 8          41.     On or about December 19, 2019, Plaintiff Conner purchased tickets to the Tanya

 9   Tucker concert to take place in Sacramento, California. With fees and costs, the Tanya Tucker

10   tickets cost Plaintiff Conner $132.35. The Tanya Tucker show was initially scheduled to take

11   place on June 5, 2020.

12          42.     Eventbrite recently informed Plaintiff Conner that, due to the coronavirus out-

13   break, the Tanya Tucker show would be postponed. The Tanya Tucker concert in Sacramento has

14   yet to be rescheduled.

15          43.     Given the pandemic, Ms. Conner is no longer interested in attending a postponed

16   concert. She accordingly requested a refund, but her request was denied.

17                                       CLASS ALLEGATIONS
18          44.     Plaintiffs bring this class action lawsuit on behalf of the following proposed class
19   and subclass of similarly situated persons, pursuant to Rule 23(b)(2) and (b)(3) of the Federal
20   Rules of Civil Procedure, defined as follows:
21          The Class: All natural persons who between June 3, 2016 and the date of preliminary
            approval: (i) purchased tickets from Eventbrite to any event which was cancelled,
22
            postponed, or rescheduled and (ii) were not provided the opportunity to obtain a full
23          refund for the event. (Purchases for purposes of resale shall be excluded.)
            The California Subclass: All Class Members who reside in California.
24
25          45.     This action has been brought and may properly be maintained as a class action

26   against Defendant because there is a well-defined community of interest in the litigation and the

27   proposed class is easily ascertainable.

28          46.     Numerosity: Plaintiffs do not know the exact size of the Class, but they estimate it

                                                        -9-
                                               Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 11 of 27



 1   is composed of more than 500 persons. At a minimum, there are tens of thousands of Class

 2   Members but very likely many more. The persons in the Class are so numerous that the joinder of

 3   all such persons is impracticable and the disposition of their claims in a class action rather than in

 4   individual actions will benefit the parties and the courts.

 5          47.      Common Questions Predominate: This action involves common questions of law

 6   and fact to the potential classes because each class member’s claim derives from the same

 7   deceptive, unlawful and/or unfair statements and omissions. The common questions of law and

 8   fact predominate over individual questions, as proof of a common or single set of facts will

 9   establish the right of each member of the Class to recover. The questions of law and fact

10   common to the Class including, but are not limited to, the following:

11                a. Whether Defendant’s failure to issue refunds constitutes unjust enrichment, a

12                   breach of contract, and/or conversion;

13                b. Whether Defendant’s conduct violates the CLRA;

14                c. Whether Defendant’s conduct is unlawful, unfair, or fraudulent in violation of the

15                   Unfair Competition Law, California Business and Professions Code §17200, et

16                   seq.;

17                d. Whether Defendant’s made untrue or misleading statements within the meaning of

18                   California Business and Professions Code § 17500, et seq.;

19                e. The amount of profits and revenues earned by Defendant as a result of the

20                   misconduct;

21                f. Whether class members and/or the general public are entitled to restitution,

22                   injunctive and other equitable relief and, if so, what is the nature (and amount) of

23                   such relief; and

24                g. Whether class members are entitled to payment of actual, incidental,

25                   consequential, exemplary and/or statutory damages plus interest thereon, and if so,

26                   what is the nature of such relief.

27          48.      Typicality: Plaintiffs’ claims are typical of the claims of other members of the

28   Class because, among other things, all such claims arise out of the same wrongful course of

                                                       -10-
                                               Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 12 of 27



 1   conduct in which the Defendant engaged in violation of law as described herein. Further, the

 2   damages of each member of the Class were caused directly by Defendant’s wrongful conduct in

 3   violation of the law as alleged herein. Plaintiffs and the Classes have suffered injury in fact as a

 4   result of Defendant’s false representations. Plaintiffs and the Classes each purchased a ticket to an

 5   event that was canceled, postponed or rescheduled and for which Defendant refuse to provide a

 6   refund. Plaintiffs and the Class Members would not have purchased the event tickets if they had

 7   known that they would not have the option to receive a refund if the event were canceled,

 8   postponed or rescheduled.

 9          49.     Adequacy of Representation: Plaintiffs will fairly and adequately protect the

10   interests of all class members because it is in their best interests to prosecute the claims alleged

11   herein to obtain full compensation due to them for the unfair and illegal conduct of which they

12   complain. Plaintiffs also have no interests that are in conflict with, or antagonistic to, the interests

13   of class members. Plaintiffs have retained highly competent and experienced class action

14   attorneys to represent their interests and that of the classes. By prevailing on their own claims,

15   Plaintiffs will establish Defendant’s liability to all class members. Plaintiffs and their counsel

16   have the necessary financial resources to adequately and vigorously litigate this class action, and

17   Plaintiffs and counsel are aware of their fiduciary responsibilities to the class members and are

18   determined to diligently discharge those duties by vigorously seeking the maximum possible

19   recovery for class members.

20          50.     Superiority: There is no plain, speedy, or adequate remedy other than by

21   maintenance of this class action. The prosecution of individual remedies by members of the

22   classes will tend to establish inconsistent standards of conduct for Defendant and result in the

23   impairment of class members’ rights and the disposition of their interests through actions to

24   which they were not parties. Class action treatment will permit a large number of similarly

25   situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

26   and without the unnecessary duplication of effort and expense that numerous individual actions

27   would engender. Furthermore, as the damages suffered by each individual member of the class

28   may be relatively small, the expenses and burden of individual litigation would make it difficult

                                                       -11-
                                               Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 13 of 27



 1   or impossible for individual members of the class to redress the wrongs done to them, while an

 2   important public interest will be served by addressing the matter as a class action.

 3           51.      Plaintiffs are unaware of any difficulties that are likely to be encountered in the

 4   management of this action that would preclude its maintenance as a class action.

 5                                          CAUSES OF ACTION

 6                             PLAINTIFFS’ FIRST CAUSE OF ACTION
                                             (Breach of Contract)
 7                 On Behalf of Plaintiffs Piceno and Conner, the Class, and the Subclass
 8           52.      Plaintiffs reallege and incorporate the paragraphs of this Class Action Complaint
 9   as if set forth herein.
10           53.      A contract was formed between Plaintiffs and Class members on the one hand and
11   Defendant on the other with respect to purchases made on Defendant’s website.
12           54.      The contract that governs the transactions at issue in this case includes the Terms
13   of Service Agreement, frequently asked questions, and/or any other policies that were on
14   Defendant’s website and operative as of the date of Plaintiffs and the Class Members’ purchases.
15           55.      Plaintiffs and the Class performed their obligations under the contract.
16           56.      Defendant breached the contract when it ceased providing refunds to canceled,
17   postponed, and/or rescheduled events as required under its policies and by California state law.
18           57.      Defendant’s breaches were willful and not the result of mistake or inadvertence.
19           58.      As a result of Defendant’s breaches of the contract, Plaintiffs and other Class
20   members have been damaged in an amount to be determined at trial.
21           59.      Plaintiffs and Class Members seek, pursuant to Civil Code § 1689(b), to rescind
22   the agreements and contracts relative to the event tickets sales on the following grounds: “(3) If
23   the consideration for the obligation of the rescinding party becomes entirely void from any cause;
24   . . . (4) If the consideration for the obligation of the rescinding party, before it is rendered to him,
25   fails in a material respect from any cause; . . . (6) If the public interest will be prejudiced by
26   permitting the contract to stand” and other causes and grounds according to proof.
27
                               PLAINTIFFS’ SECOND CAUSE OF ACTION
28                                          (Conversion)
                                                       -12-
                                               Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 14 of 27


                                On Behalf of All Plaintiffs, the Class, and the Subclass
 1
             60.     Plaintiffs reallege and incorporate the paragraphs of this Class Action Complaint
 2
     as if set forth herein.
 3
             61.     From the moment of cancellation, postponement and/or rescheduling of the live
 4
     events to which Plaintiffs and the Class purchased tickets, Plaintiffs and the Class owned and had
 5
     a right to possess funds in the amount that they paid for tickets to events that would not take place
 6
     as originally scheduled.
 7
             62.     Defendant intentionally and substantially interfered with property belonging to
 8
     Plaintiffs and the Class by taking possession of it, refusing to refund it to Plaintiffs, preventing
 9
     Plaintiffs and the Class from having access to it, and/or refusing to return it to Plaintiffs after a
10
     demand was made for its return.
11
             63.     Plaintiffs and the Class did not consent to Defendant’s conduct in withholding
12
     their funds.
13
             64.     Plaintiffs and the Class were harmed by Defendant’s conduct.
14
             65.     As a result of Defendant’s conduct, Plaintiffs and other Class members have been
15
     damaged in an amount to be determined at trial.
16
17                              PLAINTIFFS’ THIRD CAUSE OF ACTION
                                             (Unjust Enrichment)
18
                                On Behalf of All Plaintiffs, the Class, and the Subclass
19           66.     Plaintiffs reallege and incorporate the paragraphs of this Class Action Complaint
20   as if set forth herein.
21           67.     Plaintiffs and members of the Class conferred benefits on Defendant by paying,
22   and being charged, ticket fees events that have been canceled, postponed and/or rescheduled.
23           68.     Defendant has knowledge of such benefits. Defendant has been unjustly enriched
24   in retaining the revenues derived from Plaintiffs and Class members’ ticket sales. Retention of
25   those moneys under these circumstances is unjust and inequitable because Defendant is retaining
26   their customers full ticket price and fees despite canceling, postponing or rescheduling the events.
27   These misrepresentations and charges caused injuries to Plaintiffs and members of the Class
28   because they would not have paid Defendant’s ticket fees had the true facts been known.
                                                       -13-
                                               Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 15 of 27



 1           69.     Because Defendant’s retention of the non-gratuitous benefits conferred on them by

 2   Plaintiffs and members of the Class is unjust and inequitable, Defendant must pay restitution to

 3   Plaintiffs and members of the Class for their unjust enrichment.

 4                         PLAINTIFFS’ FOURTH CAUSE OF ACTION
       (Violation of the Consumers Legal Remedies Act (the “CLRA”), California Civil Code §
 5
                                              1750, et seq.)
 6                    On Behalf of Plaintiffs Piceno and Conner and the Subclass

 7           70.     Plaintiffs realleges and incorporates the paragraphs of this Class Action Complaint

 8   as if set forth herein.

 9           71.     Defendant’s actions, representations and conduct have violated, and continue to

10   violate the CLRA, because they extend to transactions that are intended to result, or which have

11   resulted, in the sale of services to consumers.

12           72.     Plaintiffs and other class members are “consumers” as that term is defined by the

13   CLRA in California Civil Code § 1761(d).

14           73.     The event tickets that Plaintiffs and Subclass Members from Defendant are a

15   “good” and/or “service” within the meaning of Cal. Civ. Code § 1761(a), (b).

16           74.     The practices described herein, specifically Defendant’s acts and practices

17   described herein were intended to result in the sale of event tickets to the consuming public and

18   have violated, and continue to violate, § 1770(a)(2), § 1770(a)(5), § 1770(a)(7), § 1770(a)(9),

19   § 1770(a)(14), § 1770(a)(16), and § 1770(a)(19) of the CLRA. In violation of California Civil

20   Code §1770(a)(2), Defendant’s acts and practices constitute improper representations regarding

21   the source, sponsorship, approval, or certification of the services they sold. In violation of

22   California Civil Code §1770(a)(5), Defendant’s acts and practices constitute improper

23   representations that the services they sell have sponsorship, approval, characteristics, ingredients,

24   uses, benefits, or quantities, which they do not have, e.g., that the event tickets would be

25   refundable if the event was canceled, postponed or rescheduled. In violation of California Civil

26   Code §1770(a)(7), Defendant’s acts and practices constitute improper representations that the

27   services it sells are of a particular standard, quality, or grade, when they are of another. In

28   violation of California Civil Code §1770(a)(9), Defendant advertised services with intent not to

                                                       -14-
                                              Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 16 of 27



 1   sell them as advertised. In violation of Cal. Civ. Code § 1770(a)(14), Defendant represented that a

 2   transaction involved rights, remedies, and/or obligations, which it does not have or involve. In

 3   violation of Cal. Civ. Code § 1770(a)(16), Defendant represented that the subject of a transaction

 4   has been supplied in accordance with a previous representation (that refunds would be available)

 5   when it was not.

 6          75.     Plaintiffs seek, on behalf of themselves, the Subclass Members, and the general

 7   public an injunction to (i) enjoin Defendant from continuing to employ the unlawful methods,

 8   acts and practices alleged herein pursuant to California Civil Code § 1780(a)(2) and (ii) mandate

 9   that Defendant, without limitation, (1) inform consumers of their rights under section 22507 of

10   the Business and Professions Code, (2) refuse to sell tickets if the organizer does not agree, in

11   writing, to comply with section 22507 of the Business and Professions Code; and (3) ensure

12   organizer compliance with section 22507 of the Business and Professions Code, by the posting of

13   a bond or maintaining consumer funds in escrow in event of cancellation, postponed or

14   rescheduling.. If the injunction is not entered and Defendant is not restrained from engaging in

15   these types of practices in the future, Plaintiff, the Subclass Members, and the general public will

16   continue to suffer harm.

17          76.     CIVIL CODE § 1782 NOTICE. Plaintiffs notice and demand that within thirty

18   (30) days from that date of the filing of this Complaint that Defendant correct, repair, replace or

19   otherwise rectify the unlawful, unfair, false and or deceptive practices complained of herein.

20          77.     Should the violations herein alleged not be corrected, repaired, replace or rectified

21   as required by Civil Code § 1782 within 30 days with respect to all Subclass Members, Plaintiffs

22   will seek to amend this Class Action Complaint to seek, on behalf of each Subclass Member,

23   actual damages of at least $1000, punitive damages, an award of $5000 for each Subclass

24   Member who is a disabled person or senior citizen, and restitution of any ill-gotten gains due to

25   Defendant’s acts and practices.

26          78.     Plaintiffs also request that this Court award them costs and reasonable attorneys’

27   fees pursuant to California Civil Code § 1780(d).

28

                                                      -15-
                                              Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 17 of 27


                                PLAINTIFFS’ FIFTH CAUSE OF ACTION
 1               (False Advertising, Business and Professions Code § 17500, et seq. (“FAL”))
                    On Behalf of Plaintiffs Piceno and Conner, the Class and the Subclass
 2
                79.   Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
 3
     Complaint as if set forth herein.
 4
                80.   Beginning at an exact date unknown to Plaintiffs, but within three (3) years
 5
     preceding the filing of the Class Action Complaint, Defendant made untrue, false, deceptive
 6
     and/or misleading statements in connection with the advertising, marketing, and sale of event
 7
     tickets.
 8
                81.   Defendant made representations and statements (by omission and commission)
 9
     that led reasonable customers to believe that they could receive refunds for the purchase price of
10
     tickets paid for events that were canceled, postponed or rescheduled.
11
                82.   Plaintiffs and the Class Members relied to their detriment on Defendant’s false,
12
     misleading and deceptive advertising and marketing practices, including each of the
13
     misrepresentations and omissions set forth above. Had Plaintiffs and those similarly situated been
14
     adequately informed and not intentionally deceived by Defendant, they would have acted
15
     differently by, without limitation, refraining from using or purchasing event tickets.
16
                83.   Defendant’s acts and omissions are likely to deceive the general public.
17
                84.   Defendant engaged in these false, misleading and deceptive advertising and
18
     marketing practices to increase its profits. Accordingly, Defendant have engaged in false
19
     advertising, as defined and prohibited by section 17500, et seq. of the California Business and
20
     Professions Code.
21
                85.   The aforementioned practices, which Defendant used, and continue to use, to its
22
     significant financial gain, also constitutes unlawful competition and provides an unlawful
23
     advantage over Defendant’s competitors as well as injury to the general public.
24
                86.   As a direct and proximate result of such actions, Plaintiffs and the Class Members
25
     have suffered, and continue to suffer, injury in fact and have lost money and/or property as a
26
     result of such false, deceptive and misleading advertising in an amount which will be proven at
27
     trial, but which is in excess of the jurisdictional minimum of this Court. In particular, Plaintiffs
28

                                                       -16-
                                               Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 18 of 27



 1   and Class Members lost money or property as a result of Defendant’s UCL violations because: (a)

 2   they would not have purchased or paid for Defendant’s event tickets absent Defendant’s

 3   representations and omission of a warning that it would retain members’ ticket fees if the events

 4   were canceled, postponed or rescheduled; (b) they would not have purchased tickets on the same

 5   terms absent Defendant’s representations and omissions; (c) they paid a price premium for

 6   Defendant’s tickets based on Defendant’s misrepresentations and omissions; and/or

 7   (d) Defendant’s tickets did not have the characteristics, benefits, or quantities as promised.

 8          87.     Plaintiffs seek, on behalf of themselves and the Class Members, full restitution of

 9   monies, as necessary and according to proof, to restore any and all monies acquired by Defendant

10   from Plaintiffs, the general public, or those similarly situated by means of the false, misleading

11   and deceptive advertising and marketing practices complained of herein, plus interest thereon.

12          88.     Plaintiffs seek, on behalf of themselves, the Class Members, and the general

13   public, a declaration that the above-described practices constitute false, misleading and deceptive

14   advertising.

15          89.     Plaintiffs seek, on behalf of themselves, the Class Members, and the general

16   public, an injunction to (i) prohibit Defendant from continuing to engage in the false, misleading

17   and deceptive advertising and marketing practices complained of herein and (ii) mandate that

18   Defendant, without limitation, (1) inform consumers of their rights under section 22507 of the

19   Business and Professions Code, (2) refuse to sell tickets if the organizer does not agree, in

20   writing, to comply with section 22507 of the Business and Professions Code; and (3) ensure

21   organizer compliance with section 22507 of the Business and Professions Code, by the posting of

22   a bond or maintaining consumer funds in escrow in event of cancellation, postponed or

23   rescheduling. Such misconduct by Defendant, unless and until enjoined and restrained by order of

24   this Court, will continue to cause injury in fact to the general public and the loss of money and

25   property in that Defendant will continue to violate the laws of California, unless specifically

26   ordered to comply with the same. This expectation of future violations will require current and

27   future consumers to repeatedly and continuously seek legal redress in order to recover monies

28   paid to Defendant to which it is not entitled. Plaintiffs, those similarly situated and the general

                                                      -17-
                                              Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 19 of 27



 1   public have no other adequate remedy at law to ensure future compliance with the California

 2   Business and Professions Code alleged to have been violated herein.

 3                            PLAINTIFFS’ SIXTH CAUSE OF ACTION
                        (Common Law Fraud, Deceit and/or Misrepresentation)
 4                 On Behalf of Plaintiffs Piceno and Conner, the Class and the Subclass
 5           90.     Plaintiffs realleges and incorporate by reference the paragraphs of this Class
 6   Action Complaint as if set forth herein.
 7           91.     Defendant has fraudulently and deceptively informed Plaintiffs and the Class
 8   Members that their ticket purchases would be governed by California law and they would
 9   accordingly receive refunds for the purchase price paid for of tickets to events that were canceled,
10   postponed and/or rescheduled. Further, Defendant failed to disclose that it would refuse to
11   provide refunds to events that were canceled, postponed and/or rescheduled.
12           92.     These misrepresentations and omissions were known exclusively to, and actively
13   concealed by, Defendant, not reasonably known to Plaintiffs, and material at the time they were
14   made. Defendant’s misrepresentations and omissions concerned material facts that were essential
15   to the analysis undertaken by Plaintiffs as to whether to purchase event tickets. In misleading
16   Plaintiffs and not so informing Plaintiffs, Defendant breached its duty to them. Defendant also
17   gained financially from, and as a result of, its breach.
18           93.     Plaintiffs and the Class Members relied to their detriment on Defendant’s
19   misrepresentations and fraudulent omissions. Had Plaintiffs and those similarly situated been
20   adequately informed and not intentionally deceived by Defendant, they would have acted
21   differently by, without limitation: (i) declining to purchase the event tickets, (ii) purchasing fewer
22   event tickets, or (iii) paying less for the event tickets.
23           94.     By and through such fraud, deceit, misrepresentations and/or omissions, Defendant
24   intended to induce Plaintiffs and those similarly situated to alter their position to their detriment.
25   Specifically, Defendant fraudulently and deceptively induced Plaintiffs and those similarly
26   situated to, without limitation, purchase the event tickets.
27           95.     Plaintiffs and those similarly situated justifiably and reasonably relied on
28   Defendant’s misrepresentations and omissions, and, accordingly, were damaged by Defendant.

                                                        -18-
                                                Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 20 of 27



 1          96.     As a direct and proximate result of Defendant’s misrepresentations and/or

 2   omissions, Plaintiffs and those similarly situated have suffered damages, including, without

 3   limitation, the amount they paid for the event tickets.

 4          97.     Defendant’s conduct as described herein was wilful and malicious and was

 5   designed to maximize Defendant’s profits even though Defendant knew that it would cause loss

 6   and harm to Plaintiffs and those similarly situated.

 7                         PLAINTIFFS’ SEVENTH CAUSE OF ACTION
        (Unlawful, unfair, and fraudulent trade practices violation of Business and Professions
 8                                      Code § 17200, et seq.)
                        On Behalf of All Plaintiffs, the Class and the Subclass
 9
            98.     Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
10
     Complaint as if set forth herein.
11
            99.     Within four (4) years preceding the filing of this lawsuit, and at all times
12
     mentioned herein, Defendant have engaged, and continue to engage, in unlawful, unfair, and
13
     fraudulent trade practices in California by engaging in the unlawful, unfair, and fraudulent
14
     business practices outlined in this complaint.
15
            100.    In particular, Defendant has engaged, and continues to engage, in unlawful
16
     practices by, without limitation (i) violating the CLRA as described herein; (ii) violating the FAL
17
     as described herein; (iii) violating section 22506 of the Business and Professions Code; (iv) a
18
     breach of the contract between Plaintiffs and Class members on the one hand and Defendant on
19
     the other; (v) conversion; and (vi) unjust enrichment.
20
            101.    In particular, Defendant has engaged, and continues to engage, in unfair and
21
     fraudulent practices by, without limitation, the following: (i) misrepresenting that the purchase
22
     price for tickets to events that were cancelled, rescheduled or postponed would be refunded; and
23
     (ii) failing to disclose that Defendant would prevent customers from obtaining refunds of the
24
     purchase price paid for tickets to events that were cancelled, rescheduled or postponed.
25
            102.    Plaintiffs and those similarly situated relied to their detriment on Defendant’s
26
     unlawful, unfair, and fraudulent business practices. Had Plaintiffs and those similarly situated
27
     been adequately informed and not deceived by Defendant, they would have acted differently by,
28

                                                      -19-
                                              Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 21 of 27



 1   declining to purchase event tickets from Defendant.

 2              103.   Defendant’s acts and omissions are likely to deceive the general public.

 3              104.   Defendant engaged in these deceptive and unlawful practices to increase its

 4   profits. Accordingly, Defendant has engaged in unlawful trade practices, as defined and

 5   prohibited by section 17200, et seq. of the California Business and Professions Code.

 6              105.   The aforementioned practices, which Defendant has used to its significant

 7   financial gain, also constitute unlawful competition and provide an unlawful advantage over

 8   Defendant’s competitors as well as injury to the general public.

 9              106.   As a direct and proximate result of such actions, Plaintiffs and the other class

10   members, have suffered and continue to suffer injury in fact and have lost money and/or property

11   as a result of such deceptive and/or unlawful trade practices and unfair competition in an amount

12   which will be proven at trial, but which is in excess of the jurisdictional minimum of this Court.

13   Among other things, Plaintiffs and the class members lost the amount they paid for the event

14   tickets.

15              107.   As a direct and proximate result of such actions, Defendant has enjoyed, and

16   continues to enjoy, significant financial gain in an amount which will be proven at trial, but which

17   is in excess of the jurisdictional minimum of this Court.

18              108.   Plaintiffs seek, on behalf of themselves and those similarly situated, full restitution

19   of monies, as necessary and according to proof, to restore any and all monies acquired by

20   Defendant from Plaintiffs, the general public, or those similarly situated by means of the

21   deceptive and/or unlawful trade practices complained of herein, plus interest thereon.

22              109.   Plaintiffs seek, on behalf of those similarly situated, and the general public, a

23   declaration that the above-described trade practices are fraudulent, unfair, and/or unlawful.

24              110.   Plaintiffs seek, on behalf of themselves, those similarly situated, and the general

25   public, an injunction to (i) prohibit Defendant from continuing to engage in the deceptive and/or

26   unlawful trade practices complained of herein and (ii) mandate that Defendant, without limitation,

27   (1) inform consumers of their rights under section 22507 of the Business and Professions Code,

28   (2) refuse to sell tickets if the organizer does not agree, in writing, to comply with section 22507

                                                        -20-
                                                Class Action Complaint
       Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 22 of 27



 1   of the Business and Professions Code; and (3) ensure organizer compliance with section 22507 of

 2   the Business and Professions Code, by the posting of a bond or maintaining consumer funds in

 3   escrow in event of cancellation, postponed or rescheduling. Such misconduct by Defendant,

 4   unless and until enjoined and restrained by order of this Court, will continue to cause injury in

 5   fact to the general public and the loss of money and property in that Defendant will continue to

 6   violate the laws of California, unless specifically ordered to comply with the same. This

 7   expectation of future violations will require current and future consumers to repeatedly and

 8   continuously seek legal redress in order to recover monies paid to Defendant to which they were

 9   not entitled. Plaintiffs, those similarly situated, and the general public, have no other adequate

10   remedy at law to ensure future compliance with the California Business and Professions Code

11   alleged to have been violated herein.

12
                                          PRAYER FOR RELIEF
13
            WHEREFORE, Plaintiffs, on behalf of themselves, those similarly situated, and the gen-
14
     eral public, respectfully requests that the Court enter judgment against Defendant as follows:
15
            A. Certification of the proposed Class and Subclass, including appointment of Plaintiffs’
16
                counsel as class counsel;
17
            B. An order temporarily and permanently enjoining Defendant from continuing the un-
18
                lawful, deceptive, fraudulent, and unfair business practices alleged in this Complaint,
19
                including without limitation (1) informing consumers of their rights under section
20
                22507 of the Business and Professions Code, (2) refusing to sell tickets if the orga-
21
                nizer does not agree, in writing, to comply with section 22507 of the Business and
22
                Professions Code; and (3) ensuring organizer compliance with section 22507 of the
23
                Business and Professions Code, by the posting of a bond or maintaining consumer
24
                funds in escrow in event of cancellation, postponed or rescheduling;
25
            C. An award of compensatory damages in an amount to be determined at trial on all
26
                causes of action except number four (UCL) and number seven (CLRA), compensatory
27
                damages under the CLRA are held in reserve pending completion of the statutory no-
28
                tice period;
                                                      -21-
                                              Class Action Complaint
     Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 23 of 27



 1      D. An award of statutory damages in an amount to be determined at trial on all causes of

 2         action except number four (UCL) and number seven (CLRA), statutory damages un-

 3         der the CLRA are held in reserve pending completion of the statutory notice period;

 4      E. An award of punitive damages in an amount to be determined at trial on all causes of

 5         action except number four (UCL) and number seven (CLRA), punitive damages under

 6         the CLRA are held in reserve pending completion of the statutory notice period;

 7      F. An award of restitution in an amount to be determined at trial;

 8      G. An order requiring Defendant to pay both pre- and post-judgment interest on any

 9         amounts awarded;

10      H. For reasonable attorney’s fees and the costs of suit incurred; and

11      I. For such further relief as this Court may deem just and proper.

12                                 JURY TRIAL DEMANDED

13      Plaintiffs hereby demand a trial by jury.

14      Dated: June 4, 2020                   GUTRIDE SAFIER LLP

15                                                      /s Seth A. Safier/s/
                                                        Seth A. Safier, Esq.
16                                                      Marie McCrary, Esq.
                                                        100 Pine Street, Suite 1250
17                                                      San Francisco, CA 94111

18
19
20

21
22
23
24
25
26
27
28

                                                 -22-
                                         Class Action Complaint
Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 24 of 27




                 Exhibit A
         Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 25 of 27



 1                                              EXHIBIT A

 2         I, Sherri Snow, declare:

 3         1.     I am the Plaintiff in this action. If called upon to testify, I could and would

 4 competently testify to the matters contained herein based upon my personal knowledge.
 5         2.     I submit this Declaration pursuant to California Code of Civil Procedure section

 6 2215.5 and California Civil Code section 1780(d).
 7         3.     I understand that Eventbrite, Inc. has its principle place of business and

 8 headquarters in San Francisco, California.
 9         I declare under penalty of perjury under the laws of California that the foregoing is true

10 and correct.
11         Executed this ___ day of May 2020, in Lancaster, California.

12
13
14                                                        _______________________
                                                          Sherri Snow
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -1-
                    DECLARATION RE CAL. CIV. CODE SECTION 1780(D) JURISDICTION
          Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 26 of 27



 1                                              EXHIBIT A

 2          I, Anthony Piceno, declare:

 3          1.     I am the Plaintiff in this action. If called upon to testify, I could and would

 4 competently testify to the matters contained herein based upon my personal knowledge.
 5          2.     I submit this Declaration pursuant to California Code of Civil Procedure section

 6 2215.5 and California Civil Code section 1780(d).
 7          3.     I purchased the electronic tickets at issue in this litigation from the Eventbrite

 8 website while in Moreno Valley, California. I further understand that Eventbrite, Inc. has its
 9 principle place of business and headquarters in San Francisco, California.
10          I declare under penalty of perjury under the laws of California that the foregoing is true

11 and correct.
12          Executed this ___ day of May 2020, in Moreno Valley, California.

13
14
15                                                         _______________________
                                                           Anthony Piceno
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -1-
                     DECLARATION RE CAL. CIV. CODE SECTION 1780(D) JURISDICTION
          Case 3:20-cv-03698-JSC Document 1 Filed 06/04/20 Page 27 of 27



 1                                               EXHIBIT A

 2          I, Linda L. Conner, declare:

 3          1.      I am a Plaintiff in this action. If called upon to testify, I could and would

 4 competently testify to the matters contained herein based upon my personal knowledge.
 5          2.      I submit this Declaration pursuant to California Code of Civil Procedure section

 6 2215.5 and California Civil Code section 1780(d).
 7          3.      I purchased the electronic tickets at issue in this litigation from the Eventbrite

 8 website while in Citrus Heights, California. I further understand that Eventbrite, Inc. has its
 9 principle place of business and headquarters in San Francisco, California.
10          I declare under penalty of perjury under the laws of California that the foregoing is true

11 and correct.
12          Executed this 3rd day of June 2020, in Citrus Heights, California.

13
14
15                                                          _______________________
                                                            Linda L. Conner
16
17
18
19

20
21
22
23
24
25
26
27
28

                                                      -1-
                     DECLARATION RE CAL. CIV. CODE SECTION 1780(D) JURISDICTION
